This case was decided on October 7, 1936. 61 P.2d 279,50 Wyo. 277. Within the time allowed by the rules, the appellants filed a petition for a rehearing. That was denied on November 24, 1936. 62 P.2d 285, 50 Wyo. 296. In January, 1937, additional briefs in the case were, by counsel for the appellants, sent to each of the judges who sat in this case, and asking for a further consideration of the case. There is no precedent for sending briefs to the individual judges sitting in the case, without being properly filed in the case, and we do not believe that such procedure should be permitted, for the reason that all matters before this court are public and open for examination by all the parties in the case, and the opportunity for such examination would not be open, if the course pursued in this case were permitted. Furthermore, briefs on rehearing are required to be filed within thirty days after the original decision in the case has been rendered. Rule 23. The briefs in question, accordingly, came too late. If these briefs and the statements made therein were considered as a second petition for rehearing, then we are confronted with the decision in the case of State Board of Law Examiners v. Strahan, in 44 Wyo. 487, 13 P.2d 1083, wherein it was said that "the controlling rule seems to be that a decision upon the first petition for rehearing is a final disposition of the case, and a second petition from the same party will not be considered."
Further hearing in the case will, accordingly, be denied. *Page 352